Citation Nr: 1221244	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-16 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for gastric cancer, status post partial gastrectomy, as due to exposure to herbicides in Vietnam. 

2.  Entitlement to service connection for diabetic retinopathy, as secondary to diabetes mellitus type II. 

3.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, as secondary to diabetes mellitus type II. 

4.  Entitlement to service connection for atrial fibrillation, as secondary to diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1970 to December 1973 and in the Army from March 1975 to December 1978 to February 1982. 

This matter comes to the Board of Veterans' Appeals (the Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (the RO) in St. Louis, Missouri. 

In February 2010, the appeal was decided in part and remanded in part to the RO via the Appeals Management Center (AMC), in Washington, DC.  On remand, the AMC granted benefits in additional matters remanded by the Board, so that only the four issues listed on the first page of this decision remain on appeal.  

An April 2012 note in the claims folder from the AMC indicates that an inferred claim for a total rating based to individual unemployability due to service-connected disabilities (TDIU) was identified by the AMC.  This claim is not before the Board and is referred to the RO or the AMC for appropriate action.

The issues of entitlement to service connection for atrial fibrillation, as secondary to diabetes mellitus type II and gastric cancer, status post partial gastrectomy, as due to exposure to herbicides in Vietnam, are addressed in the Remand that follows this Decision.  


FINDINGS OF FACT

1.  No diabetic retinopathy has been present during the pendency of the claim.  

2.  No peripheral neuropathy, bilateral upper extremities, has been present during the pendency of the claim.  


CONCLUSIONS OF LAW

1.  Diabetic retinopathy was not incurred in or aggravated by active duty and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011). 

2.  Peripheral neuropathy, bilateral upper extremities, was not incurred in or aggravated by active duty and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for diabetic retinopathy and peripheral neuropathy of the upper extremities.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects the Veteran was provided notice by letters sent in December 2006 and April 2007, prior to the September 2007 rating decision on appeal.  To the extent that the notice was inadequate, additional letters were sent in April and November 2010.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, the AMC readjudicated the claim based upon all evidence of record before the case was returned to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 


The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) and treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records have been obtained.  The Veteran has been afforded VA medical examinations in response to the claims herein decided.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims. 

Legal Principles 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised in order to more thoroughly reflect the holding in Allen, that secondary service connection is available for chronic aggravation of a nonservice-connected disorder.  The revised § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level. 

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

Effective from August 31, 2010, 38 C.F.R. § 3.309(e) was amended to add ischemic heart disease to those diseases presumably caused by exposure to an herbicide agent during active service.  See 75 Fed. Reg. 53,202 (August 31, 2010). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In the absence of proof of present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

Analysis

The Board notes that exposure to herbicides based on Vietnam service has been conceded in this case based on evidence obtained in conjunction with the Board's 2010 remand.  

STRs show no treatment for or relevant findings of diabetic retinopathy or peripheral neuropathy of the upper extremities.  

The Veteran filed an initial claim for service connection for these disabilities in November 2006.  He indicated that diabetic retinopathy and peripheral neuropathy first manifested in 2002.  While it is clear that peripheral neuropathy of the lower extremities has been established by treatment records and medical opinion, there is no evidence of peripheral neuropathy of the upper extremities.  In fact, medical opinion evidence contained in a report of VA examination undertaken to determine whether there was such neuropathy affirmatively found none.  VA examinations for diabetes and peripheral neuropathy in June 2011 definitively show no peripheral neuropathy of the upper extremities.  The claims folder was reviewed prior to the examinations by the examining physician.  The examining physician performing the neurological examination observed that the Veteran had no problems with the upper extremities.  The diabetes examination indicates that there was no evidence of diabetic retinopathy.  Similarly, VA medical center records dated through July 2011 show no diabetic retinopathy or peripheral neuropathy of the upper extremities.  Additionally, private treatment records are silent in regard to these claimed disabilities. 

On review of the evidence above, the Board notes at the outset that service connection has been granted for diabetes mellitus, type II and secondary disorders such as peripheral neuropathy of the lower extremities, but the evidence does not show any diagnosed peripheral neuropathy of the lower extremities or diabetic retinopathy.   To the extent that the Veteran has complained of these problems, the Board points out that a complaint such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no medical evidence showing that the disorders in question have been present at any time during the pendency of the claim and the reports of current VA examinations show the Veteran does not have these disabilities; he has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a secondary basis. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b) ; Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich, 104 F.3d 1328.  The Veteran is not competent to render an opinion as to whether his claimed symptoms are attributable to a particular diagnosed disability such as diabetic retinopathy or peripheral neuropathy of the upper extremity.  Accordingly, his opinions are not probative and are outweighed by the medical evidence of record that does not show the presence of the claimed disabilities during the pendency of this claim.   Accordingly, the claims must be denied.


ORDER

Service connection for diabetic retinopathy, as secondary to diabetes mellitus type II, is denied. 

Service connection for peripheral neuropathy, bilateral upper extremities, as secondary to diabetes mellitus type II, is denied. 


REMAND

The record reflects that the Veteran is seeking service connection for gastric cancer, status post partial gastrectomy, as due to exposure to herbicides in Vietnam.  As noted, service in Vietnam has been conceded.  He also seeks service connection for atrial fibrillation as secondary to service-connected diabetes mellitus, Type II.  

The record is replete with reference to the two disabilities in question since the date the Veteran filed his claim for service connection in November 2006.  Specifically, private treatment records dated in 2010 document atrial fibrillation, and a November 2006 treatment record reflects a history of stomach cancer.  In a January 2012 VA psychological examination, the examiner noted that the Veteran had stomach cancer in 2005 and had 75% of his stomach removed.  

Further, VA primary care treatment notes reflect an entry dated in January 2011 indicating a history of paroxysmal atrial fibrillation, well-controlled and corrected sinus rhythm by ablation therapy by private cardiologist.  This record also indicates a history of gastric cancer, status post surgery in the past, status post chemotherapy, status post radiation therapy in 2005.  A March 2010 note reflects that the Veteran reported that the private doctor recently did ablation therapy.  

Thus, the record suggests that the Veteran has had the claimed disabilities in question at some point since he filed his claim in November 2006.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

The Veteran was afforded a VA examination in June 2011.  The examiner stated that the Veteran did not have atrial fibrillation and made no observations or comments with respect to the gastric cancer claim.  

A January 2012 VA general medicine note reflects that the Veteran was to undergo a heart examination but it was not performed when examiners discovered that he an ankle ulcer, browning patches to the dorsum of the feet and absent to almost absent great toenails bilaterally.  The Veteran reported recent antibiotics and injection in the private sector for cellulitis of the ankle.  

As noted earlier in this decision, effective from August 31, 2010, 38 C.F.R. § 3.309(e) was amended to add ischemic heart disease to those diseases presumably caused by exposure to an herbicide agent during active service.  See 75 Fed. Reg. 53,202 (August 31, 2010).

Under the circumstances, the Board finds that the examination record inadequate to address the issues on appeal, and has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of his atrial fibrillation and gastric cancer, in light of the information discussed above.  Additionally, it appears there may be additional relevant records which should be sought prior to the adjudication of the claims.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for atrial fibrillation and gastric cancer that have not yet been associated with the claims file.  After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any atrial fibrillation present during the pendency of the claim.  The claims folder must be made available to and be reviewed by the examiner, and any indicated studies should be performed. 

Based upon the examination results and the review of the claims folders, the examiner should clearly identify whether there is a disability manifested by atrial fibrillation or whether there was one manifested at any time during the pendency of this claim.  Then, with respect to any such diagnosed disability, the physician should offer an opinion as to whether there is a 50 percent or better probability that the disability had its onset in service or is otherwise related to conceded herbicide exposure in service.  The examiner should state whether or not there is ischemic heart disease.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The rationale for all opinions expressed must be provided.  

3.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any residuals of gastric cancer present during the pendency of the claim.  The claims folder must be made available to and be reviewed by the examiner, and any indicated studies should be performed. 

Based upon the examination results and the review of the claims folders, the examiner should clearly identify all current residuals of gastric cancer present during the pendency of the claim.  Then, with respect to each such diagnosed disability, the physician should offer an opinion as to whether there is a 50 percent or better probability that the disability had its onset in service or is otherwise related to diabetes mellitus, Type II.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The rationale for all opinions expressed must be provided.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.  

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


